internal_revenue_service number release date index number -------------------------- -------------------- --------------------------------- ------------------------------- ------------------------- department of the treasury washington dc person to contact ------------------------- id no ------------- telephone number --------------------- refer reply to cc fip b02 plr-153847-06 date date -------------- --------------------------- ------------------------------------- ------------------------------------------- legend taxpayer ------------------------------------------------------------------------------- corporation a date business x date acquirer ------------------------------------------------------------------------------------------------------ dear ------------------- this is in reply to a letter dated date requesting a ruling on behalf of taxpayer specifically you requested a ruling concerning the treatment of gain from goodwill goodwill gain under sec_856 and of the internal_revenue_code facts ------------------------------------------------------ ------------------------ ------- on date taxpayer entered into a definitive merger agreement with taxpayer is a domestic_corporation that has elected to be taxed as a real plr-153847-06 estate investment_trust reit under subchapter_m for each of its tax years commencing with its tax_year ended date taxpayer was formerly known as corporation a taxpayer focuses on the ownership and management of business properties leased to business operators under long-term triple-net leases as of date taxpayer owned x properties throughout the united_states taxpayer believes that its properties are generally easy to re-tenant and re-lease because they are on attractive sites and the buildings can be converted with relative ease to alternative uses by prospective tenants taxpayer represents that its success in triple-net leasing is attributable to its strong reputation and operating history along with its assembly of a senior employee group with considerable experience in real_estate finance in addition to taxpayer’s core real_estate business taxpayer owns percent of the stock of a corporation that has jointly elected with taxpayer to be treated as a taxable_reit_subsidiary trs of taxpayer within the meaning of sec_856 the trs owns and operates a specialty finance business an investment_property sales business and a development business acquirer pursuant to which a subsidiary of acquirer will acquire taxpayer in a merger that is expected to close in early the merger is intended to be a forward cash_merger whereby taxpayer will be merged with and into a wholly-owned subsidiary of acquirer which will be the surviving corporation all issued and outstanding_stock of taxpayer will be converted into the right to receive a specified amount of cash and taxpayer’s preferred stockholders will receive either cash or preferred_stock in the surviving corporation all property rights privileges powers and franchises of taxpayer will be vested in the surviving corporation and all debts liabilities and duties of taxpayer will become those of the surviving corporation the merger consideration together with the assumption of taxpayer’s debts liabilities and duties is referred to as the purchase_price for federal_income_tax purposes the merger will be treated as a sale of all of taxpayer’s assets to the surviving corporation in exchange for the purchase_price followed by a distribution to taxpayer’s stockholders of the merger consideration in complete_liquidation of taxpayer the surviving corporation will be required to file taxpayer’s final income_tax return for the short tax_year ending on the date of the merger the merger that is attributable to goodwill is treated as nonqualifying income taxpayer would fail to satisfy the percent gross_income_test under sec_856 and may fail to satisfy the percent gross_income_test under sec_856 for its final tax_year taxpayer represents that if all of the gain recognized by taxpayer upon sec_856 provides that at least percent of a reit’s gross sec_856 provides that at least percent of a reit’s gross plr-153847-06 law and analysis income must be derived from rents_from_real_property interest on obligations secured_by mortgages on real_property or on interests_in_real_property gain from the sale_or_other_disposition of real_property including interests_in_real_property and interests in mortgages on real_property which is not property described in sec_1221 dividends or other distributions from the sale_or_other_disposition of transferable shares of other reits abatements and refunds of taxes on real_property income and gain derived from foreclosure_property amounts other than amounts the determination of which depends in whole or part on the income or profits of any person received or accrued as consideration for entering into agreements i to make loans secured_by mortgages on real_property or ii to purchase or lease real_property including interests_in_real_property and interests in mortgages on real_property gain from the sale_or_other_disposition of a real_estate asset which is not a prohibited_transaction solely by reason of sec_857 and qualified_temporary_investment_income income must be derived from the sources listed in sec_856 dividends interest and gain from the sale or disposition of stock_or_securities a transferor to allocate the consideration received on the sale of assets that constitute a trade_or_business under sec_1_1060-1 of the income_tax regulations assets will be considered a trade_or_business if either the use of such assets would constitute an active trade_or_business within the meaning of sec_355 or goodwill or going_concern_value could attach to the assets under any circumstances the regulations further provide that goodwill is the value of a trade_or_business attributable to the expectancy of continued customer patronage this expectancy may be due to the name or reputation of a trade_or_business or any other factor see also 507_us_546 although the income and asset tests under sec_856 require a reit to hold primarily assets that generate passive_income for purposes of subchapter_m a reit may be considered an active trade_or_business for other areas of the code for example revrul_2001_29 2001_1_cb_1348 provides that a self-managed reit will be considered to be engaged in an active trade_or_business within the meaning of sec_355 the revenue_ruling concludes that a reit’s rental_activity that produces income that qualifies as rents_from_real_property under sec_856 satisfies the active trade of business requirement of sec_355 although that activity is considered passive for purposes of subchapter_m sec_1060 generally provides the method that is required to be used by in this case the goodwill generated by taxpayer’s trade_or_business is plr-153847-06 it follows therefore that a reit such as taxpayer that is engaged in the trade_or_business of renting real_property within the scope of subchapter_m will generate goodwill that increases the value of the reit goodwill is inseparable from the business from which it arose see 198_f2d_26 9th cir 30_f2d_614 2d cir integrally related to the rental of real_property although goodwill is treated as a separate asset for purposes of sec_1060 it may be characterized for purposes of the reit income tests based upon the characterization of the income produced by taxpayer’s activities in its trade_or_business to the extent that taxpayer’s trade_or_business that generates goodwill produces qualifying_income under either sec_856 or sec_856 gain from goodwill related to the trade_or_business will be treated as qualifying_income for purposes of the reit income tests trade_or_business produces qualifying_income under sec_856 or gain allocated to goodwill that relates to the trade_or_business goodwill gain will be treated for purposes of the reit income tests as being derived proportionately from the same source as the gain recognized on the sale to which the goodwill gain relates concerning any federal_income_tax consequences relating to the facts herein under sec_1060 or any other provision of the code specifically we do not rule whether taxpayer otherwise qualifies as a reit under part ii of subchapter_m of chapter of the code k provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives accordingly to the extent that gain derived from the sale of taxpayer’s this ruling is directed only to the taxpayer who requested it section except as specifically ruled upon above no opinion is expressed sincerely yours william e coppersmith william e coppersmith chief branch office of associate chief_counsel financial institutions products
